Order issued January 12, 2015




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01141-CR
                      ________________________________________

                      JEREMY JOHN SANDERSFELD, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                 Before Chief Justice Wright and Justices Myers and Brown

       Based on the Court’s opinion of this date, we GRANT the June 4, 2014 motion of

Pamela J. Lakatos for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Pamela J. Lakatos as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Jeremy John

Sandersfeld, TDCJ No. 1875695, Luther Unit, 1800 Luther Drive, Navasota, Texas, 77868.




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE